 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9     JARED ZAMZOW,                                             Case No. 20-CV-58-RSL

10                           Plaintiff,                          ORDER TO SHOW CAUSE
11                      v.
12     WELLS FARGO COMPANY,
13                           Defendant.
14
15          On January 13, 2020, plaintiff lodged a complaint in this Court seeking various forms of
16 relief from defendant for alleged violations of the Americans with Disabilities Act. Plaintiff’s
17 complaint also mentions “ADEA” (presumably the Age Discrimination in Employment Act),
18 and “Title VII” (presumably Title VII of the Civil Rights Act of 1964). Pursuant to 28 U.S.C.
19 § 1391(b), civil actions in federal court may be brought, with limited exceptions, only in the
20 judicial district where defendants reside or in a judicial district in which a substantial part of the
21 events giving rise to the claim occurred. On the face of the complaint, this action involves a
22 Texas plaintiff, a California corporation, and conduct which occurred in Harris County, Texas.
23 Accordingly, venue does not lie in this judicial district.
24          Plaintiff is therefore ORDERED TO SHOW CAUSE why the above-captioned matter
25 should not be dismissed for improper venue under 28 U.S.C. § 1406(a). Plaintiff shall file his
26 response within twenty-one (21) days of the date of this Order.
27          //
28

     ORDER TO SHOW CAUSE - 1
 1        DATED this 16th day of January, 2020.
 2
 3                                                A
                                                  Robert S. Lasnik
 4                                                United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TO SHOW CAUSE - 2
